                 Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 1 of 9



 1                                                       THE HONORABLE RICHARD A. JONES

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9
     EVAN JOHNSON, JOSH GRAY, AND                    Case No. 2:20-cv-01676-RAJ
10
     DYLAN COOK,
11                               Plaintiffs,
12          v.                                       DEFENDANTS THOMAS GIBBONS AND
                                                     JANE DOE GIBBONS ANSWER AND
13   HYTECH POWER, LLC., a Washington                AFFIRMATIVE DEFENSES
14   limited liability company; TOM GIBBONS,
     THE ESTATE OF S.B. JOSEPH CLARK;
15   CHASE C. ENGELHART and MARGARET
     A. CLARK, Co-Personal Representatives of
16   the ESTATE OF S.B. JOSEPH CLARK,
     Deceased; CHASE C. ENGELHART,
17
     individually; THOMAS GIBBONS,
18   individually and his marital community with
     JANE DOE GIBBONS, his spouse;
19   AVIATION PARTNERS, INC., a
     Washington corporation; APB WINGLETS
20   COMPANY, LLC, a Foreign Limited
     Liability Company; and AVIATION
21
     PARTNERS BOEING WINGLETS II, LLC,
22   a multiemployer health plan,

23                             Defendants.

24
            Defendants Thomas Gibbons, individually, and together with his wife Susan Gibbons
25
     (referred to as “Jane Doe Gibbons”) (collectively, “Mr. and Mrs. Gibbons”), by and through their
26
     undersigned counsel, hereby answer Plaintiffs Evan Johnson, Josh Gray, and Dylan Cook’s
27
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 1                          BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                        999 Third Avenue, Suite 3900
                                                                          Seattle, WA 98104-4040
                                                                         Telephone: (206) 332-1380
                  Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 2 of 9



 1   Amended Complaint for Violation of the Consolidated Omnibus Budget Reconciliation Act

 2   (“COBRA”) and Unpaid Wages, and asserts the affirmative defenses stated herein. Except to the

 3   extent expressly admitted below, Mr. and Mrs. Gibbons deny each and every allegation asserted

 4   in the Amended Complaint.

 5                                            I.     PARTIES

 6          1.        Mr. and Mrs. Gibbons admit that Plaintiff Evan Johnson (“Johnson”) was employed

 7   by HyTech Power, LLC (“HyTech”), and that he lived in the State of Washington at least at some

 8   times. Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as to the

 9   truth of the remaining allegations in Paragraph 1 and deny the remaining allegations on that basis.

10          2.        Mr. and Mrs. Gibbons admit that Plaintiff Josh Gray (“Gray”) was employed by

11   HyTech Power, LLC (“HyTech”) and that he lived in the State of Washington at least at some

12   times. Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as to the

13   truth of the remaining allegations in Paragraph 2 and deny the remaining allegations on that basis.

14           3.       Mr. and Mrs. Gibbons admit that Plaintiff Dylan Cook (“Cook”) was employed by

15   HyTech Power, LLC (“HyTech”) and that he lived in the State of Washington at least at some

16   times. Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as to the

17   truth of the remaining allegations in Paragraph 3 and deny the remaining allegations on that basis.

18           4.       Paragraph 4 of the Amended Complaint asserts a legal conclusion to which no

19   response is required.

20           5.       Mr. and Mrs. Gibbons admit that each of the Plaintiffs was an employee of HyTech,

21   which is a Washington limited liability company, and that as employees they were afforded certain

22   benefits from HyTech. Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a

23   belief as to the truth of the remaining allegations in Paragraph 5 and deny the remaining allegations

24   on that basis.

25           6.       Mr. and Mrs. Gibbons admit that he is married, resides in King County,

26   Washington, has been a member of the HyTech Board of Directors since HyTech’s formation, was

27   selected for that position by JC Aviation Inc. (“JCAI”), and succeeded S.B. Joseph Clark as
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 2                             BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                           999 Third Avenue, Suite 3900
                                                                             Seattle, WA 98104-4040
                                                                            Telephone: (206) 332-1380
                 Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 3 of 9



 1   Chairman of the Board after Mr. Clark’s death. Mr. and Mrs. Gibbons deny the remaining

 2   allegations in Paragraph 6.

 3          7.       Mr. and Mrs. Gibbons admit Paragraph 7 of the Amended Complaint.

 4          8.       Mr. and Mrs. Gibbons admit that Defendant Chase C. Englehart is unmarried, is a

 5   resident of King County, Washington, and is and has been a member of the Board of HyTech. Mr.

 6   and Mrs. Gibbons deny the remaining allegations in Paragraph 8.

 7          9.       Mr. and Mrs. Gibbons admit Paragraph 9 of the Amended Complaint.

 8          10.      Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

 9   to the truth of the allegations in Paragraph 10 and deny the allegations on that basis.

10          11.      Mr. and Mrs. Gibbons admit the allegations in the first sentence of Paragraph 11

11   and deny the remaining allegations in Paragraph 11.

12          12.      Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

13   to the truth of the allegations in Paragraph 12 and deny the allegations on that basis.

14          13.      Paragraph 13 of the Amended Complaint asserts a legal conclusion to which no

15   response is required.

16                                 II.          JURISDICTION AND VENUE

17          14.      Paragraph 14 of the Amended Complaint asserts a legal conclusion to which no

18   response is required.

19          15.      Mr. and Mrs. Gibbons deny that any breach took place. The remaining allegations

20   in Paragraph 15 assert legal conclusions to which no response is required.

21          16.      Paragraph 16 of the Amended Complaint asserts a legal conclusion to which no

22   response is required.

23                                       III.     BACKGROUND FACTS

24          17.      Mr. and Mrs. Gibbons admit Paragraph 17 of the Amended Complaint.

25          18.      As to Paragraph 18 of the Amended Complaint, the referenced document speaks

26   for itself. Mr. and Mrs. Gibbons deny all remaining allegations in this Paragraph.

27
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 3                             BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                           999 Third Avenue, Suite 3900
                                                                             Seattle, WA 98104-4040
                                                                            Telephone: (206) 332-1380
                   Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 4 of 9



 1           19.       As to Paragraph 19 of the Amended Complaint, the referenced document speaks

 2   for itself. Mr. and Mrs. Gibbons deny all remaining allegations in this Paragraph.

 3           20.       As to Paragraph 20 of the Amended Complaint, the referenced document speaks

 4   for itself.

 5           21.       As to Paragraph 21 of the Amended Complaint, the referenced document speaks

 6   for itself.

 7           22.       Mr. and Mrs. Gibbons admit that HyTech reduced the salary of Johnson from

 8   $20,000 per month to $10,000 per month and that Johnson knowingly consented and continued to

 9   be employed by HyTech for several months after he was informed of this salary reduction, and

10   deny any other allegations in Paragraph 22.

11           23.       Mr. and Mrs. Gibbons deny the allegations in Paragraph 23.

12           24.       Paragraph 24 of the Amended Complaint asserts a legal conclusion to which no

13   response is required.

14           25.       Paragraph 25 of the Amended Complaint asserts a legal conclusion to which no

15   response is required.

16           26.       Mr. and Mrs. Gibbons admit Paragraph 26 of the Amended Complaint.

17           27.       Mr. and Mrs. Gibbons admit that Mr. Johnson has submitted a claim against the

18   Estate, which speaks for itself. Mr. and Mrs. Gibbons deny all remaining allegations in Paragraph

19   27.

20           28.       Mr. and Mrs. Gibbons admit Paragraph 28 of the Amended Complaint.

21           29.       Mr. and Mrs. Gibbons admit Paragraph 29 of the Amended Complaint.

22           30.       Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

23   to the truth of the remaining allegations in Paragraph 30 and deny the allegations on that basis.

24           31.       Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

25   to the truth of the remaining allegations in Paragraph 31 and deny the allegations on that basis.

26           32.       Mr. and Mrs. Gibbons deny the allegations in Paragraph 32.

27
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 4                             BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                           999 Third Avenue, Suite 3900
                                                                             Seattle, WA 98104-4040
                                                                            Telephone: (206) 332-1380
               Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 5 of 9



 1          33.     Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

 2   to the truth of the allegations in Paragraph 33 and deny the allegations on that basis.

 3          34.     Mr. and Mrs. Gibbons admit Plaintiffs’ employment with HyTech was terminated

 4   effective in April 2020. Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a

 5   belief as to the truth of the remaining allegations in Paragraph 34 and deny the remaining

 6   allegations on that basis.

 7          35.     Mr. and Mrs. Gibbons admit that one or more of Plaintiffs continued to engage in

 8   activities using property, including intellectual property, of HyTech after being terminated from

 9   their employment from HyTech, without the knowledge of all the members of the Board of HyTech

10   or the authorization of HyTech. Mr. and Mrs. Gibbons deny all remaining allegations in Paragraph

11   35.

12          36.     Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

13   to the truth of the allegations in Paragraph 36 and deny the allegations on that basis.

14          37.     Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

15   to the truth of the first sentence of Paragraph 37 and deny the allegations on that basis. Mr. and

16   Mrs. Gibbons deny the remaining allegations.

17          38.     Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

18   to the truth of the allegations in Paragraph 38 and deny the allegations on that basis.

19          39.     Mr. and Mrs. Gibbons lack knowledge or information sufficient to form a belief as

20   to the truth of the allegations in Paragraph 39 and deny the allegations on that basis.

21                                    FIRST CAUSE OF ACTION:
                                    Johnson’s Claim for unpaid wages
22
            40.     In response to Paragraph 40 of the Amended Complaint, Mr. and Mrs. Gibbons
23
     incorporate by reference their responses to Paragraphs 1 through 39 as if fully rewritten herein.
24
            41.     Mr. and Mrs. Gibbons deny Paragraph 41 of the Amended Complaint.
25
            42.     Mr. and Mrs. Gibbons deny Paragraph 42 of the Amended Complaint.
26
            43.     Mr. and Mrs. Gibbons deny Paragraph 43 of the Amended Complaint.
27
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 5                             BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                           999 Third Avenue, Suite 3900
                                                                             Seattle, WA 98104-4040
                                                                            Telephone: (206) 332-1380
               Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 6 of 9



 1          44.     No response is required to Paragraph 44 of the Amended Complaint.

 2                              SECOND CAUSE OF ACTION
           Wrongful denial of COBRA coverage under 29 U.S.C. §§ 1161 et seq. and 1132.
 3
            45.     In response to Paragraph 45 of the Amended Complaint, Mr. and Mrs. Gibbons
 4
     incorporate by reference their responses to Paragraphs 1 through 44 as if fully rewritten herein.
 5
            46.     Mr. and Mrs. Gibbons deny Paragraph 46 of the Amended Complaint.
 6
            47.     Mr. and Mrs. Gibbons deny Paragraph 47 of the Amended Complaint.
 7
            48.     Mr. and Mrs. Gibbons deny Paragraph 48 of the Amended Complaint.
 8
                                  THIRD CAUSE OF ACTION
 9        COBRA notice violations (failure to provide notice of continuation benefits) under
10                                  29 U.S.C. §§ 1166 and 1132.
            49.     In response to Paragraph 49 of the Amended Complaint, Mr. and Mrs. Gibbons
11
     incorporate by reference their responses to Paragraphs 1 through 48 as if fully rewritten herein.
12
            50.     Paragraph 50 of the Amended Complaint asserts a legal conclusion to which no
13
     response is required.
14
            51.     Mr. and Mrs. Gibbons deny Paragraph 51 of the Amended Complaint.
15
            52.     Mr. and Mrs. Gibbons deny Paragraph 52 of the Amended Complaint.
16
            53.     Mr. and Mrs. Gibbons deny Paragraph 53 of the Amended Complaint.
17

18                                FOURTH CAUSE OF ACTION
               Attorney fees and costs under ERISA § 502(g)(1), 29 U.S.C. § 1132(g)(1)
19
            54.     In response to Paragraph 54 of the Amended Complaint, Mr. and Mrs. Gibbons
20
     incorporate by reference their responses to Paragraphs 1 through 53 as if fully rewritten herein.
21
            55.     Mr. and Mrs. Gibbons deny Paragraph 55 of the Amended Complaint.
22
                                                DAMAGES
23          56.     In response to Paragraph 56 of the Amended Complaint, Mr. and Mrs. Gibbons
24   incorporate by reference their responses to Paragraphs 1 through 55 as if fully rewritten herein.
25          57.     Mr. and Mrs. Gibbons deny Paragraph 57 of the Amended Complaint.
26          58.     Mr. and Mrs. Gibbons deny Paragraph 58 of the Amended Complaint.
27
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 6                            BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                          999 Third Avenue, Suite 3900
                                                                            Seattle, WA 98104-4040
                                                                           Telephone: (206) 332-1380
                 Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 7 of 9



 1          59.      Mr. and Mrs. Gibbons deny Paragraph 59 of the Amended Complaint.

 2                                      AFFIRMATIVE DEFENSES

 3          Having answered Plaintiffs’ Amended Complaint, Mr. and Mrs. Gibbons hereby asserts

 4   the following Affirmative Defenses:

 5          1.       Plaintiffs fail to state a claim for which relief is available to them.

 6          2.       Plaintiffs failed to mitigate their claimed damages.

 7          3.       At least the claims of Mr. Johnson are barred by principles of waiver.

 8          4.       At least the claims of Mr. Johnson are barred by principles of estoppel.

 9          5.       Plaintiffs’ claims are barred by their respective own wrong-doing, wrongful acts or

10   omissions, or misrepresentations, whether intentional or negligent, including acts or omissions

11   after the date of the filing of the Amended Complaint.

12          6.       Plaintiffs’ claims are barred by the doctrine of unclean hands, including with

13   respect to events after the date of the filing of the Amended Complaint.

14          7.       Plaintiffs’ claims are barred by failure to meet conditions precedent.

15          8.       Plaintiffs’ damages, if any, were not proximately caused by these Defendants.

16          9.       Plaintiffs’ damages, if any, may have been proximately caused by the acts or

17   omissions of other unnamed or unknown parties.

18          10.      The claims of Johnson are barred because he is simultaneously pursuing relief for

19   some of the same alleged causes of action in a pending action in King County Superior Court.

20          11.      Mr. and Mrs. Gibbons reserve the right to amend this Answer to assert further

21   defenses which are found through the discovery process to be reasonable and necessary.

22                                         PRAYER FOR RELIEF

23          Having answered Plaintiffs’ Amended Complaint and asserted Affirmative Defenses

24   thereto, Mr. and Mrs. Gibbons now hereby pray for:

25          1.       Dismissal with prejudice of the causes of action against them;

26          2.       An award of Mr. and Mrs. Gibbons’ reasonable attorney fees, statutory attorney

27                   fees, costs of litigation, and defense; and
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 7                                BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                              999 Third Avenue, Suite 3900
                                                                                Seattle, WA 98104-4040
                                                                               Telephone: (206) 332-1380
                Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 8 of 9



 1         3.       Such other and further relief as the Court deems just and proper.

 2
     Dated June 8, 2021                                   BAKER & HOSTETLER LLP
 3

 4
                                                          s/ Douglas W. Greene
 5                                                        s/ James R. Morrison
                                                          s/ Logan F. Peppin
 6                                                        Douglas W. Greene, WSBA No. 22844
                                                          James R. Morrison, WSBA No. 43043
 7                                                        Logan F. Peppin, WSBA No. 55704
 8                                                        999 Third Avenue, Suite 3600
                                                          Seattle, WA 98104-4040
 9                                                        Tel: 206.332.1380
                                                          Fax: 206.624.7317
10                                                        dgreene@bakerlaw.com
                                                          jmorrison@bakerlaw.com
11
                                                          lpeppin@bakerlaw.com
12

13                                                        Attorneys for Defendants Thomas Gibbons
                                                          and Jane Doe Gibbons
14

15

16

17

18

19

20

21

22

23

24

25

26

27
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 8                           BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                         999 Third Avenue, Suite 3900
                                                                           Seattle, WA 98104-4040
                                                                          Telephone: (206) 332-1380
              Case 2:20-cv-01676-RAJ Document 48 Filed 06/08/21 Page 9 of 9



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on June 8, 2021, I filed the foregoing paper with this Court’s ECF/CF

 3   system, which causes the paper to be served by email on the following:

 4           Dennis J. McGlothin                      Sean Vincent Small
             Robert J. Cadranell                      Paul J. Spadafora
 5           Western Washington Law Group, PLLC       Lasher Holzapfel Sperry & Ebberson
             7500 212th Street SW, Suite 207          601 Union St., Ste 2600
 6           Edmonds, WA 98026                        Seattle, WA 98101-4000
             Tel:    425.728.7296                     Tel:     206-624-1230
 7
             Fax: 425.955.5300                        Fx:      206.340.2563
 8           dennis@westwalaw.com                     small@lasher.com
             robert@westwalaw.com                     spadafora@lasher.com
 9
             Attorneys for Plaintiffs Dylan Cook,     Attorneys for Plaintiff Evan Johnson
10           Josh Gray, and Evan Johnson

11           Nicholas P Gellert                       Maren Roxanne Norton
             Deborah Joyce Phillips                   Stoel Rives
12           Perkins Coie                             600 University St., Ste 3600
             1201 3rd Ave, Ste 4900                   Seattle, WA 98101
13           Seattle, WA 98101-3099                   Tel:     206-624-0900
             Tel:     206.359.8000                    Fax:     206.386.7500
14           Fax: 206.359.8500                        maren.norton@stoel.com
             ngellert@perkinscoie.com
15           djphillips@perkinscoie.com
16
             Attorneys for Defendants Chase C.        Attorneys for Defendant Regence
17           Engelhart and Margaret A Clark           BlueShield

18           Alexander A. Baehr                       Michael M. Feinberg, WSBA #11811
             Christopher T. Wion                      Bruce W. Leaverton, WSBA #15329
19           Summit Law Group, PLLC                   Mark A. Bailey, WSBA #26337
             515 Fifth Avenue S., Suite 1000          Daniel T. Hagen, WSBA #54015
20           Seattle, WA 98104-2682                   Karr Tuttle Campbell
             Tel:     206.676.7000                    701 Fifth Avenue, Suite 3300
21           alexb@summitlaw.com                      Seattle, WA 98104
             chrisw@summitlaw.com                     mfeinberg@karrtuttle.com
22                                                    bleaverton@karrtuttle.com
                                                      mbailey@karrtuttle.com
23                                                    dhagen@karrtuttle.com
24                                                 Attorneys for Defendants Chase Englehart,
             Attorneys for Defendant HyTech Power, individually, and Clark Energy, LLC
25           LLC
26
                                                         s/ Laetitia Knox
27                                                       Laetitia Knox
      GIBBONS’ ANSWER TO AMENDED COMPLAINT - 9                           BAKER & HOSTETLER LLP
      CASE NO. 2:20-CV-01676-RAJ                                         999 Third Avenue, Suite 3900
                                                                           Seattle, WA 98104-4040
                                                                          Telephone: (206) 332-1380
